Citation Nr: 1413553	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran as likely as not served in the Republic of Vietnam on temporary duty, and he has been diagnosed with prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of a current disability, in-service incurrence or aggravation of an injury or disease, and a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with prostate cancer associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).    

The evidence reflects the Veteran has a current disability.  A July 2008 private medical record reflects that the Veteran was diagnosed with prostate cancer.  
Thus, the next question in this case is whether the evidence reflects that he was exposed to Agent Orange during his Vietnam Era service. 

The Veteran's service personnel records reflect that his military occupational specialty included jet engine mechanic.  His DD Form 214 reveals that he was awarded, among other medals, the Vietnam Service Medal with three bronze service stars, Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross with device. 

At the Veteran's March 2012 videoconference hearing, he stated that he was exposed to Agent Orange while working on temporary duty in Vietnam.  The Veteran stated that he was stationed at the air base in Tan Son Nhut, Vietnam, for approximately one month, in 1968.  

In support of his appeal, the Veteran submitted statements from family and friends who indicated that the Veteran had served in Vietnam during his active duty service, and the Veteran's brother, who stated that he had also been stationed in Vietnam in 1968, testified at the Veteran's hearing.  

In this case, the Veteran's service in Vietnam has not been directly corroborated 
by his service personnel records; however, the Board finds his statements, when considered in light of the circumstances of his service, to be credible.  The Veteran has consistently maintained that he had temporary duty in the Republic of Vietnam as a jet engine mechanic.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not set foot in Vietnam during the Vietnam era while on active duty. 

The Veteran is currently diagnosed with prostate cancer.  As the Board concludes the Veteran served in Vietnam during the presumptive period, he is presumed to have been exposed to herbicides.  Accordingly, service connection for prostate cancer is as presumptively due to Agent Orange exposure, is warranted.


ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


